No. 02-734

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2003 MT 297N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

BRUCE DOUGLAS STRAWN,

              Defendant and Appellant.



APPEAL FROM:         District Court of the Twentieth Judicial District,
                     In and for the County of Lake, Cause No. DC 02-14,
                     The Honorable Deborah Kim Christopher, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Larry J. Nistler, Attorney at Law, Polson, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Jennifer Anders,
                     Assistant Attorney General, Helena, Montana

                     Robert J. Long, Lake County Attorney, Polson, Montana


                                               Submitted on Briefs: August 7, 2003

                                                          Decided: October 30, 2003
Filed:


                     __________________________________________
                                       Clerk
Justice John Warner delivered the Opinion of the Court.

¶1      Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. The decision shall

be filed as a public document with the Clerk of the Supreme Court and shall be reported by

case title, Supreme Court cause number, and result to the State Reporter Publishing

Company and to West Group in the quarterly table of noncitable cases issued by this Court.

¶2     The Appellant, Bruce Strawn (Strawn), appeals from a judgment entered in the

Twentieth Judicial District Court, Lake County, convicting him of Driving Under the

Influence of Alcohol or Drugs, pursuant to §§ 61-8-731, 61-8-401(1)(a), MCA.

¶3     In January of 2002, the State of Montana (State) charged Strawn by information with

the offense of DUI. Because Strawn had been convicted of DUI on three prior occasions,

the offense was charged as a felony. Strawn moved the District Court to dismiss the felony

charge arguing that two of his prior DUI convictions were constitutionally infirm because

even though he waived his right to an attorney and pled guilty, the court that convicted him

in each case failed to advise him of the dangers and disadvantages of self-representation.

Consequently, he argued, these prior convictions could not be used to enhance the current

DUI charge to a felony. The District Court denied his motion. He pled guilty to DUI,

reserving his right to appeal the denial of his motion to dismiss. Judgment was entered and

he now appeals.

¶4     On February 11, 2003, we entered an order amending Section 1.3 of our 1996 Internal

Operating Rules. The amended Section 1.3(d) provides in relevant part:

             (i) After all briefs have been filed in any appeal, the Supreme Court by
       unanimous action may, sua sponte, enter an order or memorandum opinion

                                             2
         affirming the judgment or order of the trial court for the reason that it is
         manifest on the face of the briefs and the record that the appeal is without
         merit because:

                (1) the issues are clearly controlled by settled Montana law or federal
         law binding upon the states;

               (2) the issues are factual and there clearly is sufficient evidence to
         support the jury verdict or findings of fact below; or

               (3) the issues are ones of judicial discretion and there clearly was not
         an abuse of discretion.

We conclude that this is an appropriate case to decide pursuant to our February 11, 2003,

order.

¶5       The identical issue presented by Strawn whether his prior DUI convictions were

constitutionally infirm because even though he waived his right to an attorney and pled

guilty, the convicting courts failed to advise him of the dangers and disadvantages of self-

representation, has recently been decided in four other appeals: State v. Markuson, 2003 MT

206, 317 Mont. 43, 75 P.3d 298; State v. Wolfe, 2003 MT 222, 317 Mont. 173, 75 P.3d

1271; State v. Joseph, 2003 MT 226, 317 Mont. 186, 75 P.3d 1273; and State v. Sirucek,

2003 MT 269N, ___ Mont. ___, 77 P.3d 556. In each instance, we held that merely stating

that defendant was not advised specifically of the dangers and disadvantages of proceeding

without counsel is insufficient to overcome the presumption that a prior conviction was

valid.

¶6       The issue raised by Strawn being clearly controlled by settled Montana law, we

affirm the judgment of the District Court.


                                                   /S/ JOHN WARNER


                                               3
We Concur:


/S/ JIM RICE
/S/ PATRICIA COTTER
/S/ JAMES C. NELSON
/S/ W. WILLIAM LEAPHART




                          4